STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

MARVEL       HUGHES                                                                    NO.        2021    CW    1357

VERSUS


MELANIE         DOTSON,             GORDON
DOTSON,         AND       ALLSTATE
INSURANCE         COMPANY                                                                    MARCH       10,    2022




In   Re:          Marvel              Hughes,          applying        for    supervisory           writs,        19th
                  Judicial                District          Court,     Parish     of    East       Baton        Rouge,
                  No.          666795.



BEFORE:           WHIPPLE,                C. J.,   McCLENDON         AND     THERIOT,    JJ.


        WRIT      DENIED.


                                                              VGW
                                                              MRT


        McClendon,                  J.,     concurs.          I   am   constrained           to    concur        based
on   the     majority' s                  action       in   the     companion     writ       to    this        matter,

2021    CW      1350,          from which          I   dissented.




COURT      OF   APPEAL,              FIRST     CIRCUIT




       DEPUTY         C
                          Puk
                           E    K    OF    COURT
                FOR       THE       COURT